Citation Nr: 0007264	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 






REMAND

The veteran had active duty from August 1967 to March 1969.  
This matter comes on appeal from a March 1997 decision of the 
St. Louis VA Regional Office (RO).

A review of the record discloses that the veteran last 
received a VA psychiatric examination in December 1996. Since 
that time, he has received outpatient treatment for his 
condition, which he claims has increased in severity. To 
ensure that the Department of Veterans Affairs (VA) has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain copies of all 
records of psychiatric treatment received 
by the veteran at VA facilities since 
November 1999.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder, PTSD, results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



